NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0390-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

SAMUEL S. JAMES,

          Defendant-Appellant.


                   Submitted April 28, 2021 – Decided July 1, 2021

                   Before Judges Alvarez and Geiger.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Burlington County, Indictment No. 17-06-
                   0615.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Craig S. Leeds, Designated Counsel, on the
                   brief).

                   Scott A. Coffina, Burlington County Prosecutor,
                   attorney for respondent (Alexis R. Agre, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Samuel S. James appeals the Law Division's June 18, 2019

denial, after an evidentiary hearing on one issue, of his post-conviction relief

(PCR) petition. We affirm.

      Defendant was sentenced on September 15, 2017, to thirty years of

imprisonment subject to thirty years of parole ineligibility, pursuant to his plea

of guilty to first-degree murder, N.J.S.A. 2C:11-3(a)(1), (2). The charge arose

from an August 20, 2016 incident, during which defendant fired four shots at a

particular individual, striking and killing a bystander instead.       Defendant

appealed and the matter was placed on the excessive sentence calendar and

affirmed on February 8, 2018. See R. 2:9-11.

      Defendant's PCR petition alleged, among other things, that his appellate

counsel was ineffective in failing to file a direct appeal of his sentence and in

declining to withdraw his appeal so that he could file a motion to withdraw his

guilty plea.   He further alleged trial counsel was ineffective for failing to

properly investigate, failing to thoroughly advise him regarding his plea, and

coercing him into entering the plea agreement. Defendant's petition also sought

leave to withdraw his guilty plea.




                                        2                                   A-0390-19
        On June 4, 2019, 1 the judge rendered a written decision denying PCR

relief on all of defendant's points except the alleged coercion—on that score, the

court granted an evidentiary hearing. The judge's thorough and cogent written

opinion addressed each claim. He denied defendant's request to withdraw his

guilty plea, because he lacked valid defenses to the charges, a claim of

innocence, or any other grounds as enumerated in State v. Slater, 198 N.J. 145,

157-58 (2009).

        In order to decide the matter, the judge reviewed the transcript of

defendant's guilty plea, noting that defendant acknowledged that on the date in

question he fired a handgun towards the person with whom he had conflicts in

the past. At the time, a group of people was standing on the street, and despite

his intent to shoot one person, he struck another. The victim was in close

proximity at the time, and defendant fired four shots. During the plea colloquy,

although defendant would only acknowledge aiming to cause serious bodily

injury, he admitted that he fired the weapon knowing it could cause a person's

death. The judge who accepted the factual basis for the plea explicitly asked

defendant if he agreed "that when you shoot a gun into people who are in close




1
    Defendant appeals that decision as well.

                                        3                                   A-0390-19
proximity to each other, you might hit the wrong person?" Defendant responded

in the affirmative, and also agreed that knowing this, he shot the gun anyway.

      Defendant was twenty-seven years old when he pled guilty and had

attended "some college." He said he was mentally capable of making the

decision, was not under the influence, had discussed the matter thoroughly with

his attorney, and understood the parameters of the recommended sentence—

thirty years subject to thirty years of parole ineligibility, as opposed to the

maximum of life in prison. Defendant said no one threatened or coerced him

into entering into the agreement, and that no promises had been made in order

to compel him to plead guilty. He had reviewed discovery with his attorney, she

had answered all of his questions, and he was satisfied with her representation.

Counsel negotiated the recommended sentence despite defendant's nine prior

juvenile adjudications and four prior indictable convictions.       He had no

questions of counsel or the court.

      Insofar as the evidentiary hearing, the judge stated that contrary to

defendant's assertions, counsel certified that she did not coerce defendant into

pleading guilty, thus an evidentiary hearing was necessary. The answer to the

coercion claim required credibility determinations only possible after the court

heard from the witnesses.


                                       4                                  A-0390-19
      After the hearing, the court found trial counsel credible, and defendant

incredible. He noted defendant had difficulty in answering questions, and "[h]is

testimony seemed focused on wanting to convey that he did not intend to kill

the victim who was a good friend of his." Defendant was unable to explain the

reason, if his sole purpose was to merely frighten the intended victim, that he

had fired a gun at a group of people. When asked why he said during the entry

of the guilty plea that he was not threatened or coerced by anyone, and was now

claiming that he had been coerced by his attorney, defendant's reply focused on

his desire for "the truth to be out there that ultimately he did not mean to kill

anybody." Since counsel for defendant was found to be credible, and she denied

coercing defendant into pleading guilty, the judge resolved this final question

against defendant.

      Now on appeal, defendant raises five points:

            POINT I

            [DEFENDANT] WAS DENIED THE EFFECTIVE
            ASSISTANCE   OF   TRIAL   COUNSEL    IN
            VIOLATION OF THE UNITED STATES AND NEW
            JERSEY CONSTITUTIONS AND THE [TRIAL]
            COURT ERRED IN CONCLUDING OTHERWISE.

                     A.  THE      PREVAILING     LEGAL
                     PRINCIPLES REGARDING CLAIMS OF
                     INEFFECTIVE ASSISTANCE OF COUNSEL,



                                       5                                   A-0390-19
     EVIDENTIARY HEARINGS AND PETITIONS
     FOR POST-CONVICTION RELIEF.

     B.   TRIAL COUNSEL WAS INEFFECTIVE
     FOR FAILING TO PROPERLY INVESTIGATE
     THE CASE.

     C.   TRIAL COUNSEL WAS INEFFECTIVE
     FOR FAILING TO ADEQUATELY EXPLAIN
     THE PENAL CONSEQUENCES OF THE PLEA
     AND FOR FAILING TO FILE A MOTION TO
     WITHDRAW FROM THE PLEA.

     D.  [DEFENDANT] WAS COERCED BY
     TRIAL COUNSEL INTO PLEADING GUILTY
     AND THE TRIAL COURT ERRED IN
     CONCLUDING . . . OTHERWISE.

POINT II

THE CUMULATIVE EFFECT OF THE ERRORS
COMPLAINED     OF   RENDERED    THE
PROCEEDINGS UNFAIR.

POINT III

[DEFENDANT] WAS DENIED THE EFFECTIVE
ASSISTANCE OF APPELLATE COUNSEL.

POINT IV

THE [TRIAL] COURT ERRED IN DENYING
[DEFENDANT'S] MOTION TO WITHDRAW FROM
THE PLEA PURSUANT TO STATE v. SLATER, 198
N.J. 145 (2007).




                    6                       A-0390-19
            POINT V

            THE [TRIAL] COURT ERRED IN DENYING
            [DEFENDANT] AN EVIDENTIARY HEARING ON
            THE MAJORITY OF CLAIMS CONCERNING
            INEFFECTIVE ASSISTANCE OF COUNSEL.

      In light of the trial judge's thorough and cogent analysis in denying

defendant's PCR petition, we conclude the points are so lacking in merit as to

not warrant extended discussion in a written opinion. R. 2:11-3(e)(2).

      We review decisions to proceed without an evidentiary hearing for abuse

of discretion. State v. L.G.-M., 462 N.J. Super. 357, 365 (App. Div. 2020). As

to issues other than coercion, defendant has failed to establish abuse of

discretion. The judge's findings as to credibility are unassailable, thus making

his conclusion that no coercion occurred after the hearing unassailable.

      Now on appeal, defendant for the first time contends that the court's

failure to explain the five years of parole supervision called for by his sentence

warrants vacating his guilty plea. But defendant fails to establish how the

absence of notice regarding the five years of parole supervision was material to

his decision to enter a guilty plea. See State v. Johnson, 182 N.J. 232, 241

(2005). Had defendant been convicted after trial, he likely would have faced a

significantly lengthier sentence in light of his prior criminal history and the

circumstances of this offense. It is not credible that the five years of parole

                                        7                                   A-0390-19
supervision would have affected defendant's decision given his sentencing

exposure.

      Defendant also continues to contend he should be permitted to withdraw

from his guilty plea despite his entire failure to meet the Slater factors. He is

unable to raise a colorable claim of innocence. See Slater, 198 N.J. at 157-58.

Other than unsupported claims of ineffective assistance of counsel and his own

change of heart, he has no reason for withdrawal. See id. at 159. He simply has

not satisfied the Slater factors.

      Affirmed.




                                       8                                   A-0390-19